10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:18-cv-00701-JLR Document 34 Filed 10/17/19 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
SEATTLE DIVISION
MARK SMITH, an individual
Plaintiff, Case 2:18-cv-00701-ILR
Vv.

EVERGREEN TREATMENT SERVICES,

Defendant.

 

 

 

 

ORDER GRANTING ON DEFENDANT’S UNOPPOSED
MOTION TO DISMISS PLAINTIFF’S COMPLAINT

 

Before the court is Defendant Evergreen Treatment Services’ Motion to Dismiss Plaintiff’g
Complaint. Pro Se Plaintiff, Mark Smith, was served with the Motion via U.S. Mail on or about
September 13, 2019 (Dkt. #33). The motion is unopposed. The court has reviewed the motion (Dkt
#32), the Certification and Declaration of Theresa E. Pruett in Support of Defendant’s Motion ta
Dismiss (Dkt. # 32-1), the court’s August 14, 2019 Minute Entry (Dkt. #31), related submissions

of the parties, the relevant portions of the record, and the applicable law.

ORDER GRANTING DEFENDANT’S Reed Pruett Walters PLLC
UNOPPOSED MOTION TO DISMISS 11120 NE 2" Street NB, Suite 200

Bellevue, WA 98004
PLAINTIFF’S COMPLAINT ae 5-5 12.3953

Page | of 4

 

 
 

wm FB WwW Wh

oOo 8 ss AH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:18-cv-00701-JLR Document 34 Filed 10/17/19 Page 2 of 4

Pursuant to Fed. R. Civ. P. 37(b)--(d), and 41(b), the court may dismiss an action withl
prejudice for plaintiffs unreasonable failure to cooperate during discovery or failure to comply
with a court order. To justify dismissal as a sanction, the court must also make a finding of
“willfulness, bad faith, or fault of the party." Wyle v, RF Reynolds Industries, Inc., 709 F.2d 585,
599 (9th Cir. (1983). In addition to a finding of willfulness, the court must also consider five
additional factors (“Eisen Factors’): (1) the public's interest in expeditious resolution of litigation,
(2) the court's need to manage its docket, (3) the risk of prejudice to the defendants, (4) the public
policy favoring the disposition of cases on their merits, and (5) the availability of less drastic

sanctions. In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994); SW. Marine Inc. v. Danzig, 217 F.3d

1128, 1138 (9th Cir. 2000). Dismissal is appropriate when at least four factors favor dismissal or

where at least three factors "strongly" favor dismissal. Hernandez v. City of El Monte, 138 F.3d
393, 399 (9th Cir. 1998).

Gyoou-g hes carefully cevinnoed
Because, € motion is unopposed, the court  poceicastaise the allegations stated in the

and finds tine 9 Watfrouk dismissed woh preyuci
motion and supported by declaration, For almost a year, Mr. Smith has failed to respond to discovey
and failed to comply with relevant discovery rules. He bas also failed to comply with the Court’s
August 14, 2019 Minute Entry (Dkt. #31}. Mr. Smith has not answered Defendant’s November 29,
2019 First Set of Interrogatories and Requests for Production to Plaintiff. Mr. Smith also failed to
respond to defense counsel’s numerous requests for a discovery conference via email, U.S. Mail,
certified U.S. Mail, and phone, On August 14, 2019, the court ordered Mr. Smith to provide
“complete responses to Defendant's interrogatories and requests for production no later than

Friday, 8/30/19.” (Dkt. #31). The court also warned Mr. Smith that his failure to “timely comply

with this order to produce discovery may result in the court's entry of sanctions against him,

ORDER GRANTING DEFENDANT’S Reed Pruett Walters PLLC
UNOPPOSED MOTION TO DISMISS 11120 NE 2" Street NE, Suite 200

Bellevue, WA 98004
PLAINTIFF’S COMPLAINT ce 95.5 19.4053

Page 2 of 4

le in this
CHEE .

 

 
oo ~~ A

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:18-cv-00701-JLR Document 34 Filed 10/17/19 Page 3 of 4

including the dismissal of his case for lack of prosecution or participation.” Jd Mr. Smith has not
provided the required discovery response.

Dismissal with prejudice of Plaintiffs Complaint for failure to prosecute is appropriate in
this matter because: (1) the substantial passage of time from the discovery due date, (2) tha
significant prejudice to Defendant, (3) the upcoming discovery deadlines, (4) Mr. Smith’s threq
previous extensions on other court deadlines, (5) Mr. Smith’s violation of the Court’s August 14]
2019 Minute Order, (6) Mr. Smith’s failure to communicate with ETS counsel (ignoring ETS
counsel’s numerous requests to “meet and confer” and (7) Mr. Smith’s failure to pick up ETS
counsel’s certified letter from the post office (Dkt. #30). Mr. Smith’s failure to prosecute is]
therefore, unreasonable and willful.

The Eisen factors strongly in favor of dismissal with prejudice. The delay caused by Mr|
Smith’s willful conduct negatively affects the public's interest in expeditious resolution of
litigation and the court’s need to manage the docket. The risk of prejudice is significant as
discovery and motion deadlines are looming and defendant is without basic information and
documents from Mr. Smith. Less drastic sanctions have been attempted, including a teleconference
with the Court on August 14, 2019, issuing a warning to Mr. Smith regarding the possibility of
dismissal, and the August 14, 2019 Minute Entry extending Mr. Smith’s deadline to respond to
August 30, 2019. While public policy favors the disposition of actions on their merits, this factoy

is outweighed by the four other factors supporting dismissal with prejudice.

ORDER GRANTING DEFENDANT’S Reed Pruett Walters PLLC
UNOPPOSED MOTION TO DISMISS | 11120. NE 2™ Street NE, Suite 200

Bell » WA 98004
PLAINTIFF’S COMPLAINT rm 995-512-3253

Page 3 of 4

 

 
 

a

“rN OA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:18-cv-00701-JLR Document 34 Filed 10/17/19 Page 4 of 4

Having considered all of the forgoing, the court GRANTS the Defendant’s motion and
dismisses with prejudice the Plaintiffs Complaint,

st
Dated-this OV day of October, 2019,

ae be VDA

UNITED STATES DISTRICT JUDGE
ROBERT ROBART

Presented by:
REED PRUETT WALTERS LARSEN, PLLC

s/ Theresa E. Pruett
Theresa E, Pruett WSBA No. 26063
Attorneys for Defendant Evergreen Treatment Services

ORDER GRANTING DEFENDANT'S Reed Pruett Walters PLLC
UNOPPOSED MOTION TO DISMISS 11120 NE 2 Sircet NB, Suite 200

Bellevue, WA 98004
PLAINTIFF’S COMPLAINT e955 19.3953

Page 4 of 4

 

 
